Citation Nr: 1142177	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-28 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to September 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

The Veteran appeared and testified at a travel Board hearing held before the undersigned Veterans Law Judge in December 2009.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in July 2010.  At that time, an increased rating of 70 percent was granted for PTSD.  Claims of entitlement to service connection for headaches and for a TDIU rating were remanded for additional evidentiary development.  A review of the file reflects that there has been substantial compliance with the actions requested in that Remand and the claims listed on the title page have returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).


FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War era.

2.  The Veteran's claimed headaches have been attributed to a known clinical diagnosis of tension-type/migraine headaches.  

3.  The evidence of record does not show that the current diagnosis of tension-type/migraine headaches is related to active duty service (to include any incident therein) or to any service-connected disorder.

4.  The Veteran's sole service-connected condition, PTSD, does not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, to include as due to an undiagnosed illness or as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2011).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The duty to notify with respect to the Veteran's claims for service connection and TDIU were fully satisfied by way of letters sent to him dated in November 2006 and April 2007.  

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, employment-related records, and his vocational rehabilitation folder and records.  In addition, he presented testimony at a travel Board hearing held in December 2009.  VA examinations relating to the Veteran's claimed headaches were afforded to the Veteran in March 2007 and August 2010.  In addition, with respect to the claim for a TDIU rating, an assessment relating to the impact of the Veteran's service-connected PTSD on his employability was provided in VA examinations of March 2007 and August 2010.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that no further assistance is required and VA's duty to assist has been fulfilled.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. at 183.

A. Service Connection - Headaches

In September 2006, the Veteran filed original service connection claims for conditions including severe headaches, which he linked to his service in the Gulf War.  His DD 214 reflects service with the United States Army, including 10 months of service in Southwest Asia with an MOS of Bradley Fighting Vehicle mechanic.

The STRs include an enlistment examination report of March 1990 reflecting that clinical evaluation of the head was normal and that the Veteran denied having a history of head injury or headache symptoms.  The records are entirely negative for indications of a head injury or any complaint, treatment or diagnosis relating to headaches.  The Veteran elected to waive undergoing a separation examination. 

VA records dated in 2004 document the Veteran's history of daily heavy alcohol (12 to 18 beers a day) and cocaine (7 grams) use.  The Veteran underwent a VA drug rehabilitation program in March 2004.  An entry dated in April 2004 indicated that the Depakote had been prescribed for the Veteran but that he had complained of headaches since being placed on it.  The record indicated that the prescription for Depakote would be discontinued and that Zyprexa would be started.  On evaluation conducted in August 2004, the Veteran denied having headaches.  VA records indicate that the Veteran was hospitalized from May to June 2005 for treatment of alcohol and cocaine dependence, as well as for PTSD.  It does not appear that he complained of, or was treated for headaches during that time.  A VA psychiatric examination report of October 2006 was negative for complaints of headaches.  

The file contains a September 2005 letter from the Department of Defense to the Veteran, relating to possible exposure to low levels of chemical warfare agents sustained by Gulf War veterans of units that were near Khamisiyah, Iraq, between March 10 and 13, 1991.  The documents did not contain any information to the effect that headaches could be a residual of such exposure.  In a statement dated in October 2006, the Veteran maintained that he was attached to a unit near serving near Khamisiyah, Iraq between March 10 and 13 1991, and indicated that may have been exposed to chemical warfare agents.  

A VA record of January 2007 indicates that the Veteran had been experiencing headaches since August (2006).  Another record dated in late January 2007 indicates that the Veteran complained of headaches not relieved by Tylenol, indicating that he had experienced headaches for weeks.  

A VA Gulf War examination was conducted in March 2007 and the claims file was reviewed.  The Veteran's complaints included severe headaches, loss of memory, difficulty concentrating, sleep disturbances, and fatigue.  The Veteran reported that most of his symptoms began in 2005 and described having severe headaches.  The examiner indicated that the headaches did not seem to conform to any specific origin and were "vague."  The examiner indicated that the condition was best described as a tension headache, because of the diffuse pressure description and daily occurrence.  The Veteran denied having any head trauma or injuries.  The examiner indicated that the Veteran's other symptoms such as memory loss, sleep disturbance, difficulty concentrating and chronic fatigue were associated with the Veteran's mental disorder, to include depression, but the examiner did not associate headaches with the metal disorder.  

In a statement dated in August 2008 authored by the Veteran and his wife, it was noted that the Veteran had experienced headaches for several years.  He indicated that during service in the combat zone in Iraq, he was exposed to depleted Uranium and taken to a field hospital with symptoms of swelling and redness around the eyes.  He mentioned that he had called the Gulf War hotline with complaints of headaches and explained that he was told that this could very well be from exposure to Uranium.  The Veteran mentioned that he had received documents from the Department of Defense indicating that his unit had been in a zone where bunkers which had held weapons with Uranium in them were demolished.  

The Veteran underwent a Persian Gulf protocol examination in December 2008.  The history indicated that the Veteran had exposure to blowing sand and oil fires, and possibly low levels of Sarin gas.  It was noted that the Veteran had symptoms of eye swelling and redness during service, which were diagnosed as sand mites and treated with eye drops.  The examination report referenced findings including: (a) a March 2008 CT scan of the head which was normal; (2) an April 2008 ENT evaluation indicating that allergic rhinitis may cause headaches vs. PTSD; and (3) a May 2008 MRI scan of the brain which was normal.  The Veteran indicated that he had been told that his sleep apnea could be a contributory cause of his headaches.  On examination, the Veteran endorsed having frontal headaches.  The assessments included headaches, which may have multiple contributing factors including allergic rhinitis/sinusitis/PTSD/sleep apnea.  

VA records dated in April 2009 document the Veteran's reports of a 3-year history of chronic headaches, occurring just about every day, and indicate that nocturnal hypoxia could be the source.  It was noted that an MRI scan had revealed that sinusitis was possibly the root of the headaches.  When seen in September 2009, it was noted that the Veteran's headaches were suspected to be a combination of migraine and tension-type and it was noted that his history of chronic sinusitis and PTSD should be considered.  

In December 2009, the Veteran presented testimony at a travel Board hearing.  At that time, he indicated that following an explosion when a fellow soldier stepped on a cluster bomb, he hit his head on the front of a tank, while not wearing a helmet; he indicated that he was not treated following this event which reportedly occurred during service.  He also described an incident where he was treated for symptoms of redness and swelling of the eyes due to contaminated sand, and believed that either or both of these occurrences could have caused his currently claimed headaches.  The Veteran indicated that he had experienced headaches in service and throughout the years and initially thought that these were linked to his heavy drinking.  He indicated that the headaches were not initially treated or reported until 2005.  He mentioned that doctors were unclear about the cause or etiology of the headaches, but noted that PTSD had been referenced as a possible cause.  

A VA neurological examination was conducted in August 2010 and the claims file was reviewed.  The Veteran gave a history of tension type headaches with a 5-year history of onset.  It was noted that he initially believed that his headaches were related to his heavy drinking, but that he had not been drinking for about 2 years and was still experiencing headaches.  Chronic daily headaches (mixed migraine and tension-type) were diagnosed and the examiner opined that the Veteran's headache disorder was not caused by or a result of his military service, including any incident claimed to have occurred therein.  The examiner explained that based on a review of the medical records, medical literature and the examiner's clinical experience, there was absolutely no evidence of headaches in service or by the Veteran's own self-report on examination, until 14 years after his separation from service.  It was concluded that therefore a nexus could not be made. 

The VA examiner further opined that the Veteran's headache disorder was not caused by, the result of, or aggravated by his service-connected PTSD.  The examiner explained that based on a review of the medical records, medical literature and the examiner's clinical experience, there was little evidence to suggest a relationship between PTSD and chronic daily headaches.  It was further mentioned that the DSM-IV criteria for PTSD did not include headaches as a prominent syndrome.  The examiner observed that the Veteran had PTSD for many years which had worsened during the past 2 years, and further pointed out that headaches had been of the same frequency for the past 3 to 4 years.  It was concluded that therefore a nexus could not be made for causation or aggravation.

In a brief presented in May 2011, the Veteran's representative cited a 2009 study of the National Headache Foundation.  It was reported that according to the study (a survey of 308 veterans), those who had suffered from combat injuries were at a greater risk of developing migraine headaches.  The study further found that those who screened positive for PTSD, had elevated rates of both migraine and tension-type headaches.  

Analysis

The Veteran maintains that he has experienced severe headaches as a result of Gulf War service, to include several reported incidents therein.  In the alternative, he maintains that his claimed headaches are secondary to service connected PTSD.  

Generally, in order to establish direct service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

As an initial matter, some documents on file make reference to the Veteran's combat status, reflecting that he had such service.  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

The provisions of 38 U.S.C.A. § 1154(b) (West 2002) state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.

The Board notes that the presumption afforded under 38 U.S.C.A. § 1154(b) is not for application in this case since a review of the evidence fails to reveal any indication that he participated in combat during his period of service.  The Veteran's DD 214 form reflects that he served with the United States Army from May 1990 to September 1991, with an MOS of Bradley Fighting Vehicle Mechanic.  He served in Southwest Asia from December 1990 to April 1991.  The evidence on file, which includes the Veteran's service personnel records, contain no recognized military citations or other supportive evidence that the Veteran actually engaged in combat.  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board notes that the RO also failed to conclude that the Veteran had combat status.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be considered under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for (1) a Persian Gulf Veteran who (2) exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; which (3) became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 2006); 38 C.F.R. § 3.317(a)(1); see also see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification." 38 C.F.R. 3.317(a)(2).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms. Id.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

With respect to the Veteran's claimed headache disorder, this condition was diagnosed as chronic daily headaches (mixed migraine and tension-type) upon VA examination of August 2010.  Accordingly, Hickson element (1), evidence of a currently manifested disability attributed to a known clinical diagnosis has been presented, and further consideration under the provisions of 38 C.F.R. § 3.317 is not warranted, as service connection cannot be established under the provisions.  

With respect to Hickson element (2), service incurrence, the STRs are completely negative for complaints, findings, or a diagnosis of headaches in service.  The STRs are similarly negative for any documentation of or reference to a head injury or trauma.  

Under 38 C.F.R. § 3.303(b), the second and third elements noted above may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The first documentation of any headaches, is shown more than a decade post-service, in 2004.  Therefore the clinical evidence does not indicate continuous symptoms since active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  

The Veteran has provided lay statements (2009 testimony) to the effect that he has experienced headaches in and since service.  In this case, the Veteran is generally considered competent to recognize headache symptoms, as they are involve a relatively simple diagnoses characterized by identifiable symptoms.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Accordingly, although the Veteran is competent to make the aforementioned lay assertions, the Board finds that they are nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, while the Veteran states that his headaches had their onset during his service in Southwest Asia or are directly related thereto, his medical records are entirely negative for any such condition, as are post service medical records dated to 2004.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Even more significant is the fact that the Veteran has refuted his own lay testimony by providing evidence to clinicians previous and subsequent to 2009, to the effect that his headaches did not have their onset until sometime around 2005 (VA examination reports of March 2007 and August 2010).  These clear contradictions cause the Board to seriously question the Veteran's veracity.  Therefore, the Board determines that his statements as to both onset and continuity of headache symptomatology in and since service are not credible.

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between a veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson element.

The Veteran has provided accounts of possible service-related etiologies relating to his headache claim consisting of a reported head injury in service and exposure to chemicals.  Specifically, there is no evidence of record establishing that the Veteran himself actually sustained chemical exposure of any sort in service, or more importantly, providing a credible account of the nature and extent of any such exposure.  Moreover, as this is a complex matter, it is beyond the Veteran's competency to determine the nature and extent of any reported chemical exposure himself.  With respect to head trauma in service, during testimony provided in 2009 he gave a report of a head injury during service occurring when he hit his head on a tank.  That account is entirely contradictory of evidence previously provided by the Veteran's upon VA examination of 2007 at which time he denied having any previous head injury or trauma.  The Board notes that none of the aforementioned accounts have any actual objective or factual basis in the record and they were not initially reported until more than a decade after service and only after the service connection claim for headaches was filed in November 2006, further undermining the credibility of such accounts.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The record contains one medical opinion addressing the relationship between service and the Veteran's diagnosed migraine/tension-type headaches.  In August 2010, a VA examiner having recorded the Veteran's history and having reviewed the claims folder and medical records, concluded that the Veteran's headache disorder was not caused by or a result of his military service, to include any incident claimed to have occurred therein.  The examiner explained that based on a review of the medical records, medical literature and the examiner's clinical experience, there was absolutely no evidence of headaches in service or by the Veteran's own self-report on examination, until 14 years after his separation from service.  

The Veteran has also maintained that his claimed headaches are secondary to service-connected PTSD.  The Board notes that clinical records raised the possibility of such a relationship (among other possible etiologies), without ever reaching any such conclusion, even on an at least as likely as not basis.  

Service connection on a secondary basis requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  By regulation, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Because this claim was filed after the regulatory change, the amended provisions of 38 C.F.R. § 3.310 are applicable to the claim.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Also provided upon VA examination of August 2010, was an opinion addressing the relationship between claimed headaches and service-connected PTSD.  As to this matter, the VA examiner opined that the Veteran's headache disorder was not caused by, the result of, or aggravated by his service-connected PTSD, explaining that based on a review of the medical records, medical literature and the examiner's clinical experience, there was little evidence to suggest a relationship between PTSD and chronic daily headaches.  It was further mentioned that the DSM-IV criteria for PTSD did not include headaches as a prominent syndrome.  The examiner observed that the Veteran had PTSD for many years which had worsened during the past 2 years, and further pointed out that headaches had been of the same frequency for the past 3 to 4 years.  It was concluded that therefore a nexus could not be made for causation or aggravation.

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  This 2010 opinions of the VA examiner to the effect that there is no etiological relationship between the Veteran's claimed headaches and service, or service-connected PTSD (by virtue of either causation or aggravation), are found to carry significant weight and are supported by the evidentiary record.  In addition, the file contains no competent medical opinion to the contrary and the Veteran has not provided any competent medical evidence to diminish its significant probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (199

The Board acknowledges that in a brief presented in May 2011, the Veteran's representative cited a 2009 study of the National Headache Foundation, reporting that according to the study (a survey of 308 veterans), those who had suffered from combat injuries were at a greater risk of developing migraine headaches.  The study further found that those who screened positive for PTSD, had elevated rates of both migraine and tension-type headaches.  The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  

However, in this case, the study presented for the record involved an extremely limited number of participants, it did not relate to the Veteran's specific case and was unaccompanied by any supporting evidence or opinion relating to the Veteran's specific case.  Thus, this evidence is insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Finally, the Board has also considered the statements and opinions provided by the Veteran relating his claimed headaches to his active period of service, or in the alternative to service-connected PTSD.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

However, in this case there is no evidence that the Veteran possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link his claimed headache condition to service or to a service- connected disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran's lay opinion is also substantially outweighed by the negative VA examination opinions provided in 2010.

For the reasons explained herein, the evidence preponderates against the service connection claim for headaches, the benefit-of-the-doubt doctrine is inapplicable, and service connection must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  TDIU

A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was received in March 2007.  At that time, the Veteran indicated that he had last been employed full-time in communications in June 2006.  He further indicated that he was still employed and was reportedly working 45 hours a week and missing 3 days a week due to illness.  He indicated that he had completed high school and had special training as a licensed journeyman electrician.  He indicated that service-connected PTSD prevented him from securing or following a substantially gainful occupation and that he had been recently hospitalized for treatment of this condition in January 2007.

The Veteran's service connected conditions consist only of PTSD, assigned a 70 percent evaluation, effective from March 2007. 

A VA Gulf War examination was conducted in March 2007 and the claims file was reviewed.  The report indicates that the Veteran was employed as a communications equipment and cable installer and programmer.  The Veteran reported that his symptomatology had become so severe that he was missing up to 2 days of work a week and had been put on Family Medical Leave Act (FMLA) status.  

The Veteran underwent a VA examination for mental disorders in March 2007 and the claims folder was reviewed.  The report indicated that the Veteran was employed full-time as a systems administrator, and had been in that position for the past 5 to 10 years.  It was noted that he had missed 14 weeks of work during the past 12-month period.  Chronic PTSD, alcohol dependence, and cocaine dependence were diagnosed and a Global Assessment of Functioning (GAF) score of 55 was assigned.  The examiner observed that the Veteran did not have total occupational and social impairment due to his mental disorder symptomatology.  

In a statement dated in August 2008 authored by the Veteran and his wife, the Veteran acknowledged that he might not be entitled to TDIU at this time, but he did believe that his PTSD was 70 percent disabling.  He mentioned that he was still working, but missed one or two days of work a week, because he could not deal with the pressure and time/space constraints of the job.

A VA psychiatry note of November 2008 documents that the Veteran had just been laid off from his job of 7 years.  A VA record of April 2009 indicated that both the Veteran and his wife were unemployed after both of them had recently lost their jobs.  

Documentation on file reflects that in February 2009, it was determined that the Veteran was eligible for VA Chapter 31 vocational rehabilitation services, as he was found to have a serious employment handicap due to disabilities which significantly impacted his vocational opportunities.  

In December 2009, the Veteran presented testimony at a travel Board hearing.  At that time, he indicated that he had only completed half of the hours required for his vocational rehabilitation program.

Pursuant to a Board decision of July 2010, an increased evaluation of 70 percent was granted for PTSD.  

Subsequently, a VA PTSD examination was conducted in August 2010 and the claims file was reviewed.  The report mentioned both that the Veteran appeared to be exaggerating symptoms and that test results revealed evidence of malingering.  The report indicated that the Veteran was unemployed and had not been employed for the past 2 years.  Chronic PTSD, and alcohol and cocaine dependence in reported full/early full remission, respectively, were diagnosed.  A GAF score of 70 was assigned.  The examiner explained that the Veteran was not unemployable due to PTSD, as his symptoms were mild and did not result in any occupational impairment.  It was noted that the Veteran reported that he was laid off from his job in October 2008 due to a bad economy, following which he looked for work without success.  The report further documented that the Veteran was a full-time student in college with a 3.4 GPA (grade point average).  The examiner reiterated that the Veteran's test results were atypical, raising the suspicion of malingering.  It was concluded that his PTSD symptomatology was not severe enough to interfere with his occupational and social functioning.

The file also includes a report of a VA neurological examination conducted in August 2010.  The report indicated that the Veteran had been employed as a network administrator, and that he had been unemployed for the past two years and unable to find work.  

Also received for the record in August 2010 was the Veteran's vocational rehabilitation file, indicating that his goal was to obtain employment in the IT field.  A training report of February 2010 indicated that the Veteran's GPA was 3.32.  It was noted that he had recently been hospitalized by VA for stress and a PTSD-related panic attack.  The Veteran's medications were adjusted and he was released after a week of treatment.  The report indicated that the Veteran was to continue his course load but might have to drop one class.  It was further mentioned that the Veteran was unemployed by choice so he could focus his full attention on school.  It was noted that he had participated in a VA work-study program at an outpatient clinic, but stopped working there because they were months behind on issuing paychecks, which the Veteran found stressful.  

The most recent training report of June 2010 reflects that the Veteran's GPA was 3.41 and that his target training completion date for a degree in networking was December 2011.  It was noted that the Veteran was seeing a mental health counselor regularly, and was keeping his stress and emotions at bay.  The report again mentioned that the Veteran was unemployed by choice so he could focus his full attention on school.  It was noted that his wife had been rehired by her old employer.  Overall, it was assessed that the Veteran was maintaining his sobriety and mental health and that the minor setbacks which impacted him earlier in the year had not affected the anticipated completion date of his training.  

Analysis

The Veteran maintains that his service-connected PTSD warrants entitlement to a TDIU rating. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2011).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated that the Board cannot deny the Veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the Veteran can perform work.

In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective versus objective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

The Veteran has one service-connected disability consisting of PTSD, rated as 70 percent disabling, effective from March 2007.  Accordingly, the Veteran's sole service-connected disability meets the threshold minimum requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a), that is, without having to resort to consideration of the special extra-schedular provisions of § 4.16(b).  See also 38 C.F.R. §§ 3.321(b)(1) and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As such, the determinative issue is whether he is unable to return to the workforce and obtain and maintain substantially gainful employment as a consequence of his service-connected PTSD.  See 38 C.F.R. § 3.340 (indicating the circumstances in which occupational impairment is considered total and permanent in its scope). The fact that a Veteran is unemployed is not enough.  The question is whether his service-connected disorders without regard to his nonservice-connected disorders or lack of work skills or advancing age made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

According to information documented for the record, as well as the Veteran's own self-report, he was employed as network administrator/communications equipment and cable installer and programmer, for about 10 years.  During that time, he was on full-time status, but was approved for FMLA status due to limitations associated with his PTSD.  Later in his career (2007 and 2008), he was missing as much as 2 days of work a week due to symptoms associated with PTSD.  In approximately October 2008, the Veteran was laid off.  According, to the Veteran himself, this was related to economic factors and not to his medical condition.  

Review of the Veteran's VA vocational rehabilitation folder shows that he was accepted into the vocational rehabilitation program in February 2009 with the stated goal of pursuing an Associate's Degree in the IT field, specifically networking services technology.  A review of his training reports reflects that he is making good progress toward his stated goal and that his anticipated training completion date is December 2011.  The training report specifically indicate the Veteran has elected not to work while pursing his degree, in order to fully concentrate on his studies.  Significantly, the most recent training reports of February and June 2010, reflect that the Veteran's GPA was 3.32, and 3.41, respectively.  

The Board also notes that upon PTSD examination of August 2010, chronic PTSD, and alcohol and cocaine dependence in reported full/early full remission, respectively, were diagnosed.  The examiner explained that the Veteran was not unemployable due to PTSD, as his symptoms were mild and did not result in any occupational impairment.  It was concluded that his PTSD symptomatology was not severe enough to interfere with his occupational and social functioning.

The Board also observes that when the Veteran was evaluated by VA in August 2010, a (GAF) score of 70 was assigned, indicative of only mild symptoms or some difficulty in social and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that the Veteran's overall level of function, as assessed upon the 2010 VA examination was far higher than had been previously assessed upon VA examination of March 2007; at which time a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning., was assigned.

On review of the evidence above, the Board finds the Veteran's service-connected PTSD does not render him unable to obtain and maintain gainful employment.  The Veteran's PTSD is a significant occupational impairment, as reflected by the currently assigned rating of 70 percent rating, consistent with occupational and social impairment with deficiencies in most areas, and an inability to establish and maintain effective relationships.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board notes that this rating was assigned prior to consideration of the more recent VA examination findings of August 2010, reflecting marked improvement of his condition and prior to review of his vocational rehabilitation report showing successful progress in his training program during 2010.  

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the case outside the norm; the sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Id.  In this regard, the Board points out that VA's Adjudication Procedures Manual which indicates that the "availability of work" is irrelevant to a TDIU determination.  VA Adjudication Procedures Manual Rewrite M21-1MR, Part IV, Subpart ii, Chapter 2, Section F, 2-F-12.  It is further worth noting that the Federal Circuit recently held that the duty to assist does not require VA to provide information regarding available job opportunities through the use of an industrial survey.  Smith v. Shinseki, No. 2010-7145 (Fed. Cir. Aug. 8, 2011).  

In this case the Veteran is able, despite his PTSD symptomatology, to attend college classes and work toward a degree in IT.  Given his well documented recent academic success, with the ultimate goal of obtaining employment at the completion of the training, the Board is unable to find the Veteran to be precluded from obtaining and maintaining any gainful employment by of his service-connected PTSD.  In fact, to make such as finding would essentially defeat the purpose of his current rehabilitative training.  Moreover, the file contains no recent clinical opinion or evidence to this effect and the Veteran himself has expressed doubt as to whether his condition renders him eligible for a TDIU.   

Based on the evidence and analysis above the Board finds the claim of entitlement to a TDIU must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

ORDER


Entitlement to service connection for headaches, to include as due to an undiagnosed illness or secondary to service-connected PTSD, is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


